Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reason for Allowance
	Claims 1-9, 11-19 and 21 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “the plurality of semiconductor patterns includes a first sub- semiconductor pattern, and a second sub-semiconductor pattern on the first sub-semiconductor pattern, the capping pattern includes a first sub-capping pattern surrounding the first sub-semiconductor pattern, and a second sub-capping pattern surrounding the second sub-semiconductor pattern, and the work function pattern extends between the first sub-capping pattern and the second sub-capping pattern”, as recited in claim 1; “the plurality of first semiconductor patterns includes a first sub- semiconductor pattern, and a second sub-semiconductor pattern on the first sub-semiconductor pattern, the first capping pattern includes a first sub-capping pattern surrounding the first sub-semiconductor pattern, and a second sub-capping pattern surrounding the second sub-semiconductor pattern, and the first work function pattern extends between the first sub-capping pattern and the second sub-capping pattern”, as recited in claim 13, and “the plurality of first semiconductor patterns include a first sub- semiconductor pattern, and a second sub-semiconductor pattern on the first sub-semiconductor pattern, 7Atty. Dkt. No. 8947-001393-US U.S. Application No. 16/431,079 the first capping pattern includes a first sub-capping pattern surrounding the first sub-semiconductor pattern, and a second sub-capping pattern 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TRANG Q TRAN/Primary Examiner, Art Unit 2811